.....    Case 1:18-cv-01884-RGA Document 18 Filed 04/10/19 Page 1 of 2 PageID #: 359



                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                        )
        SAMUEL SILBER; SIDNEY EDDY                      )
        STRULOVITS; SHERI LYNN STRULOVITS;              )
        MOSHE GORDON; DANIEL JACOB ;                    )
        TSOFIY A JACOB ; LEWIS WEINGER;                 )   C.A. No. I : 18-cv-0 1884-RGA
        MORIY AH SHAPIRO; JONA THAN                     )
        SHAPIRO; INBAL NAZDARE LEVY; Y AIR              )
        SPOLTER; ERIC CHARLES MARX; SUSAN               )    JURY TRIAL DEMANDED
        LYNN MARX; ALON MADIEL; DANIELLE                )
        MADIEL; GULIE MADIEL; HOW ARD                   )
        RABIN; JEFFREY T. SCHWARTZ; and                 )
        DA YID TESLER,                                  )
                                                        )
                                    Plaintiffs,         )
                                                        )
                             V.                         )
                                                        )
        AIRBNB, Inc.,                                   )
                                                        )
                                    Defendant.          )
                                                        )
        ________________                                )



                                          STIPULATION OF DISMISSAL


                Pursuant to Fed . R. Civ. P. 41(a)(l)(A)(ii), Plaintiffs and Defendant, by and through

        their respective undersigned counsel, hereby stipulate and agree to dismiss the above-captioned

        action. Such dismissal is on the merits and with prejudice. Each party will bear its own costs,

        expenses, and attorneys ' fees.




        PHIL! 7809670v.2
 Case 1:18-cv-01884-RGA Document 18 Filed 04/10/19 Page 2 of 2 PageID #: 360



KLEHR HARRISON                            YOUNG CONAWAY
HARVEY BRANZBURG LLP                      STARGATT & TAYLOR, LLP

Isl David S. Eagle                        Isl Adam W Poff
David S. Eagle (#3387)                    C. Barr Flinn (#4092)
Sean M. Brennecke (#4686)                 Adam W. Poff (#3990)
919 Market Street, Suite 1000             Robert M. Vrana (#5666)
Wilmington, DE 19801                      Rodney Square
Telephone: (302) 552-5518                 1000 North King Street
Email: deagle@klehr.com                   Wilmington, DE 19801
       sbrennecke@klehr.com               Telephone: (302) 571-6600
                                          Email: bflinn@ycst.com
                                                 apoff@ycst.com
Counsel for Plaintiffs                           rvrana@ycst.com

                                          Counsel for Defendant Airbnb, Inc.




                                      SO ORDERED this _!!__ day of ~   201j




PHIL I 7809670v.2
